Title: To John Adams from François Adriaan Van der Kemp, 6 July 1819
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Olden barneveld—6 July, 1819.


I will not delay to Send you a few lines—in answer to your favour of June 24th—with which I was gratified—at my return from a Short excursion to the Oneyda Lake—when I went to bid a last farewell to a friend, decaying in mind and body—He can not be long here, neither is it desirable either for him or his Children—It is mr J. Bernhard—who followed my Steps from Europe; and whose worthy Son owes—under Gods blessing—to his unrelenting industry—his Independence, on a noble farm on the Oneyda Lake—I had not Seen him in four years—and now I visited too my worthy frend G. Sirba, who, tho in reduced circumstances from his former wealth—is yet happy and content—enjoying the respect of all who know him, and receiving, and thanking me cordially for this visit—What a blessing! to possess frends—and how few are there, who can boast, that among them is a John Adams. Since my return I renew the course with the Sublimate of Mercurÿ—althoug my eyes are yet dim—I flatter my Self they grow not worse—Sometimes I think—the obstruction dissipates Slowly—but—be that as it is, I do not despair—
I consulted with three medical frends—L. Guiteau Dr. Willoughby from New-port—and A. Coventry—all agreed—all had more or less apprehension of an approaching cataract—they agreed in the application of blistering—when that was in vain—recourse was had to Mercury—a Solution of 4 or five grains in an ounce of Brandy—Some proposed 4 or 5 drops—in the morning and evening—Dr Warren’s opinion, communicated to me by thy amiable frend Cato’ Eliot—coincided with their. Consulting with my constitution—my Physician dissolved Six grams in an ounce of brandy—of this I took—during three weeks—ten drops in the morning and evening without the least inconvenience—
The Same preparation, diluted with water, So as to be easily born on the eye, I use externally—as often I can think on it—If it has not Success—then electricity must be tried—if finally a Cataract fall to my Share, it must be removed by an operation—I hope—that—consulting with your Physician, as you have only weak eyes—You Shall find relief, by a Similar dilution—but not So Strong—as that was allotted for me—The Chief object is, to remove, if possible, any obstructions in the coats or glondular System of the eye, and to encrease the tone of action in the vessels
I have not Seen Daponceau or Heckewelder—except in the N. American Rev. The Inquisition is in my opinion infinitely worse than the Revenge of the Indians: by the Latter is it—the Lex talionis—by the first—a tissu of unmanly falshood—
You owe me yet—the fourth vol. of the Mem. of the Academy—Mrs. Adams Send me vol. iii p. 1 & 2.—Perhaps—these triffles may cost you Some trouble—I will thus propose to S. Eliot by one of his Daughters, if he will be your Successor—and whenever he hesitates—I will again apply to you.
I am highly gratified with Caroline’s unsolicited Letters—If it is in my power—to See once mor Philadelphia—I Shall certainly pay her a visit—if I am informed of her abode. She maÿ indeed press the Steps of her grand mother—She may—if possible, resemble once that accomplished Lady—Had I been in the neighbourhood of Montizillo, I doubt not, or I Should have obtained a Souvenir from her own hand—are you not Her Executor?
Was Pres. Kirckland’s funeral Sermon—or Eulogy published? Did J. Quincy, your Son, pay Her his Last tribut of praise—How cheering is the remembrance—”I possessed this invaluable treasure, during So many years—In this I was blessed above Millions”—This was your happy Lot—my Dear and respected friends—in which all took a Share, who were honoured with your acquaintance—I was gratified these days with an Extr. from Henry Fearon’s journey in 1817—and could not Suppress the wish—oh! had I too been there.
Pardon me in Scribbling So much—I write but every time a few lines—and it is now early in the morning my garden demands at present—all my time, and then I hope to return to my Records—Be happy—be blessed—I am persuaded—you continue to honour with your affectionate esteem—your frend—


Fr. Adr. vander Kemp




